Citation Nr: 0842572	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-01 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a chronic lumbar spine 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served in the Air Force 
Reserves from December 1983 to April 2002, with periods of 
active duty from December 1983 to June 1989, August 1989 to 
November 1989 and December 1990 to July 1991 and with periods 
of active duty for training (ACDUTRA) to include from April 
1996 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana. The veteran had a hearing before the 
Board in May 2006 and the transcript is of record.

The case was brought before the Board in July 2007, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  

The Board notes the claims of entitlement to service 
connection for a cervical spine disability and a thoracic 
spine disability were also remanded in July 2007.  These 
claims were granted by the RO in May 2008 rating decisions.  
The benefits sought in regard to those two claims were fully 
granted during the pendency of the appeal and are therefore 
no longer before the Board here.

The RO received additional evidence in 2008, before the file 
was sent to the Board.  A supplemental statement of the case 
(SSOC) was not issued, but this is not necessary since the 
evidence submitted is related to an issue not currently on 
appeal.  

Specifically, the veteran underwent a VA examination in May 
2008 regarding the current severity of his thoracic spine 
disability.  The examination was used in connection with the 
initial rating assigned for his service-connected thoracic 
spine disability in a May 2008 rating decision.  The veteran, 
in a September 2008 statement, takes issue with the fact that 
the examination was conducted by a nurse practitioner.  The 
Board, in remanding the claim in July 2007, indicated a 
medical opinion by an orthopedic specialist was required 
given the complex facts of this case.  The Remand, cited by 
the veteran, is taken out of context.  The specialist opinion 
was required for the issue of service connection and not 
regarding the current severity of the veteran's thoracic 
spine disability.  To the extent the veteran is alleging the 
May 2008 examination does not accurately depict the severity 
of his current thoracic-spine disability, this issue has 
never been considered by the RO and, therefore, cannot be 
addressed here.  The issue is REFERRED to the RO for proper 
adjudication and clarification of whether the veteran 
intended on appealing his initial thoracic spine disability 
rating. 


FINDINGS OF FACT

1.  The veteran entered military service with congenital 
scoliosis and there is no evidence that his pre-existing 
scoliosis was aggravated beyond the natural progression of 
the disease by any event or injury during active duty, 
ACDUTRA or inactive duty for training (INACDUTRA). 

2. The veteran suffered an in-service thoracic spine injury 
in April 1996, during a period of ACDUTRA, but the injury has 
not been probatively and competently linked to any current 
lumbar spine disability. 

3. The veteran suffered a (civilian) work-related lumbar 
spine injury in October 1997.

4.  The preponderance of probative and competent evidence 
indicates the veteran's current chronic lumbar spine 
disabilities, to include disc herniation and degenerative 
disc disease (DDD), are not related to any in-service event, 
disease or injury, but rather the evidence links the problem 
to the veteran's 1997 civilian injury.




CONCLUSION OF LAW

The veteran's current chronic lumbar spine disability is not 
a result of aggravation of his pre-existing congenital 
scoliosis, his in-service April 1996 thoracic spine injury, 
or any other incident of his active military service, ACDUTRA 
or INACDUTRA, nor may it be presumed to have occurred therein 
and, therefore, service connection is not warranted.   
38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310, 3.326 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the veteran in February 2002, March 2004, March 2006 and 
March 2008.  Those letters advised the veteran of the 
information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2008).  The 2006 
and 2008 letters told him how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded multiple medical examinations, to 
include by an independent medical examiner, to obtain an 
opinion as to whether his chronic lumbar spine disability can 
be directly attributed to his congenital scoliosis, his 
military occupation, a 1996 injury occurring during his 
ACDUTRA or any other incident of his active service, ACDUTRA 
or INACDUTRA.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the veteran's military service.  This is discussed in more 
detail below.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the veteran was 
not diagnosed with arthritis of the lumbar spine within one 
year of separation from active duty in the Air Force.  It 
should be noted that the presumption is inapplicable for the 
veteran's service in the Air Force Reserves.  Biggens v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges his lumbar spine disability is due to a 
combination of his military occupation, an injury occurring 
during his ACDUTRA in 1996 and an injury occurring at his 
civilian job in 1997.  Specifically, the veteran worked in 
the military as a dental technician.  He alleges daily duties 
requiring him to slouch over patients caused frequent flare-
ups of back pain, to include low-back pain.  He injured 
himself in 1996, wrestling with a combative patient during 
his ACDUTRA and he injured his low back again in 1997 on-site 
of his civilian job.  He concedes the 1997 injury is not 
military related, but alleges his military duties coupled 
with the 1996 injury are responsible for his current low-back 
disability or, at the very least, pre-disposed him to the 
severity of the 1997 injury.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Further, the Board notes that only "veterans" are entitled 
to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  To 
establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., 
the veteran's period of active duty) does not obviate the 
need to establish that the claimant is also a "veteran" for 
purposes of the period of ACDUTRA where the claim for 
benefits is premised on that period of ACDUTRA.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

The claimant in this case is a "veteran" based on his active 
duty service from December 1983 to July 1991.  Therefore, he 
is entitled to "veteran" status and the full benefit of VA 
resources for any compensation claim based on that period of 
service.  However, to the extent any of his claims are not 
based on that period of service, but on his period of Reserve 
service, the claims must fail.  In order for the appellant to 
achieve "veteran" status and be eligible for service 
connection for disability claimed during such service, the 
record must establish that he was disabled during active duty 
for training due to a disease or injury incurred or 
aggravated in the line of duty or he was disabled from an 
injury incurred or aggravated during inactive duty training.  
See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

Further complicating the complexity of this case, the 
veteran's service medical records indicate the veteran 
entered the military with a congenital back defect, namely 
scoliosis.  According to his March 1983 enlistment 
examination, the veteran was found to have "scoliosis with 
moderate degree of kyphosis of dorsal spine."  His back, at 
that time, was found to be "asymptomatic."  The service 
medical records further indicated the veteran was seen 
throughout his active duty for various complaints of upper 
and lower back pain, which, at that time, was considered 
secondary to his scoliosis.  For example, the veteran 
complained of low back pain in October 1988 after a lifting 
injury in Germany.  The veteran complained of thoracic pain, 
secondary lumbar spine pain and "shooting leg pain."  The 
doctor indicated muscle spasms paraspinal lumbar region and 
diagnosed the veteran with "low back pain, scoliosis 
contributing."  Similar notations are indicated throughout 
the veteran's active duty period in 1986, 1988 and 1989.  

In general, congenital or developmental defects are not 
considered a disease or injury for the purpose of service 
connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office 
of General Counsel held that service connection may be 
granted for a congenital disease on the basis of in-service 
aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990) [a reissue of General Counsel Opinion 01-85 (March 5, 
1985)].  In that opinion, it was noted that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexists 
claimants' military service, but that service connection for 
such diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition.  
See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  To the 
extent the congenital defect is not a disease, service 
connection may still be granted for resultant disability 
caused by any superimposed disease or injury.

Accordingly, to the extent the veteran's current lumbar spine 
disabilities are due to his congenital scoliosis, service 
connection is only warranted if there is medical evidence 
indicating his scoliosis was aggravated beyond the natural 
progression of the disease due to his military service or his 
resultant back disabilities are the product of any 
superimposed disease or injury.  

Other than intermittent periods of back pain associated with 
the veteran's scoliosis, the veteran's service medical 
records are silent as to any chronic lumbar spine condition 
incurring during his active service from December 1983 to 
July 1991.  

The medical evidence during the veteran's ACDUTRA period from 
April 1996 to May 1996 indicates spinal injuries unrelated to 
the veteran's scoliosis.  Specifically, in April 1996 the 
veteran injured his thoracic spine while on ACDUTRA working 
with a combative patient.  At the time, the veteran was 
diagnosed with upper thoracic back pain with mild radicular 
symptoms.  The veteran alleges he also had secondary low back 
pain.  A May 1996 Line of Duty (LOD) determination found the 
thoracic spine injury to be due to his active military duties 
and not secondary to his pre-existing scoliosis.  The veteran 
was put on a temporary profile.  At that time, however, the 
veteran was not diagnosed with any chronic lumbar spine 
disabilities.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current chronic 
lumbar spine disability is related to his intermittent back 
pain during active duty, an aggravation of his congenital 
scoliosis, the April 1996 thoracic spine injury during 
ACDUTRA or any other remote incident in service.  For the 
reasons explained below, the Board concludes it is not.

According to his private medical records as well as his 
military medical records, the veteran suffered a subsequent 
low back injury on his civilian job in October 1997.  The 
accident described in the medical records indicates the 
veteran was carrying a ladder and twisted incorrectly, thus 
herniating a disc of the lumbar spine.   The veteran received 
workers' compensation and Social Security Administration 
(SSA) disability benefits as a result of this injury and has 
had muscular and neurological complications since.  
Currently, the veteran's medical records indicate various 
diagnoses of the lumbosacral spine, to include, congenital 
scoliosis (thoracic-lumbar spine), DJD, degenerative disc 
disease (DDD), myofascial pain syndrome, herniated disc and 
bulging disc.  

A November 2001 medical determination also recommended the 
veteran be medically disqualified from the military.  
According to his records, the veteran is considered retired 
from the military as of April 30, 2002. 

Clearly the veteran complained of back pain prior to and 
subsequent to the in-service 1996 and civilian 1997 injury.  
Those complaints, however, were associated with his 
congenital scoliosis.  The 1996 injury is described as a 
thoracic spine injury, whereas his 1997 injury clearly 
resulted in lumbar spine disc herniation.  The veteran does 
not dispute these facts.  Rather, he alleges his current low 
back disability is at least in part due to his military 
occupation and 1996 injury.

The veteran's claims' file contains numerous opinions 
regarding the likely etiology of the veteran's low back 
disability.  Private treating Chiropractor, Dr. Chapman, DC, 
opined in a June 2001 statement as follows:
	
[The veteran's] injury is of an accumulative, 
occupational or repetitive nature.  It was not 
one incident that caused the final condition of 
his low back.  Injury to his disc accrued 
subsequent to multiple occurrences that 
incrementally tore the annular fibers of the disc 
at the L4/L5 and L5/S1 levels until they became 
herniated and bulged....It is my professional 
opinion that it is more than probable [the 
veteran's] moving patients from the ground to 
waist level to ambus to aero-medical staging 
facility over the duration of service etc. was 
one of the primary causes of his degenerative 
lumbar condition.

The Board does not find this opinion probative.  While the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement. See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

The Board finds noteworthy that at the time the opinion was 
written, the veteran was employed by Dr. Chapman, D.C.  It is 
unclear, moreover, whether Dr. Chapman, D.C. had access to 
the veteran's pertinent medical history, to include his 
service medical records.  The entirety of the opinion, 
however, renders it unlikely.  Medical records associated 
with the veteran's 1997 injury clearly indicate the veteran 
suffered a lumbar spine disc herniation due to the injury.  
Dr. Chapman, in contrast, indicates the disc injury is due to 
"multiple occurrences."  Dr. Chapman, moreover, does not 
address the role, if any, the veteran's congenital scoliosis 
or the in-service 1996 injury may have played in the 
veteran's current low back condition.   Rather, Dr. Chapman 
merely comments on the likelihood the veteran's military 
occupation in general contributed to his low back disability 
completely ignoring the significance of the veteran's past 
two serious back injuries and his congenital scoliosis.  For 
these reasons, the Board finds it highly improbably that Dr. 
Chapman had access to or reviewed the veteran's pertinent 
medical history in rendering his opinion.  Medical opinions 
based on incomplete or inaccurate medical history are not 
considered probative.  Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).

The veteran's SSA disability medical records indicate the 
veteran's October 1997 civilian job injury prompted the 
filing of his benefits and is his most prevailing disability.  
Indeed, Dr. Chandler, M.D., indicated in a February 2000 
statement that the veteran's lumbar disc herniation (from the 
1997 injury) is the major contributing cause to his back 
pain.  Dr. Kieran, however, indicated in a June 2005 
examination report that the veteran is also suffering from 
"rostral spinal compression from previous injury of the 
thoracic and potentially cervical spine unrelated to injury 
of October 30, 1997."  Dr. Kieran did not link any of the 
thoracic or cervical spine conditions to the current severity 
of his low-back disability.

In support of his claim, the veteran also submitted a 
February 2001 statement from his private treating 
Chiropractor, Dr. Smith, DC, who opined as follows:

I would like to offer a proposal for your 
consideration in [the veteran's] defense.  In 
dealing with the spine injuries can be 
accumulative in nature.  For example, [the 
veteran's] duties required him to do extensive 
bending, lifting and moving can produce an 
accumulative strain on the lower back causing 
instability.  It is fair to speculate that his 
lower back had to compensate for the weakened 
state of his thoracic spine. . . The repetitive 
nature of his duties coupled with the bending, 
lifting and moving of patients and his thoracic 
injury very likely predisposed him to the lower 
back injury that manifested itself years later.

The Board does not find this opinion persuasive.  Although 
favorable at first glance, Dr. Smith, D.C., merely offers the 
possibility that the veteran's current low back disability is 
somehow related to his military duties and 1996 thoracic 
spine injury.  The Board also finds noteworthy that Dr. 
Smith, D.C. did not comment on the veteran's congenital 
scoliosis and its likely role in the veteran's current low 
back disability.  Medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim. 
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In light of Dr. Smith's opinion indicating a possibility that 
the veteran's past military duties and 1996 injury 
"predisposed him" to the severity of the 1997 injury, the 
veteran was afforded multiple VA examinations.  In October 
2004, the examiner diagnosed the veteran with chronic neck 
pain, chronic thoracic and lumbar spine pain with evidence of 
mild degenerative disease on MRI and abnormal EMGs, opining 
as follows:

I think it would be virtually impossible to say 
what percentage of his pain was related to his 
Work Comp injury and what percentage is related 
to his service connected injury.

Ultimately it is documented that he was seen in 
line of duty injury to his thoracolumbar spine 
and therefore, I think it's more likely than not 
that his current back pain is all the result 
and/or partial results of his service connected 
injuries and it would be difficult to further 
extrapolate what percentage is due to his service 
connection or work comp.

The Board notes the RO found the October 2004 VA examination 
to be insufficient because the examiner did not specifically 
comment on whether the veteran's current condition is the 
result of his pre-existing scoliosis or whether the 
veteran's pre-existing scoliosis was permanently aggravated 
beyond the natural progression due to an in-service injury.  
Aside from failing to comment on the veteran's congenital 
scoliosis, the medical examiner merely indicates the 
veteran's back pain is related to both military injury and 
civilian injury, but does not indicate what, if any, 
definitive diagnoses are the result of military injury or 
event.  

While the examiner did diagnose the veteran with chronic 
thoracic and lumbar spine pain with evidence of mild 
degenerative disease on MRI and abnormal EMGs, he only 
specifically comments on the likely etiology of the 
veteran's "back pain."  Symptoms of pain without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom; Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the 
fact that the examiner linked the veteran's general "back 
pain" at least partially to military service is not 
probative to the question whether the veteran has a current 
diagnosed low back disability related to his military 
service.

The RO subsequently afforded the veteran a new VA 
examination in April 2005, conducted by a nurse 
practitioner.  The examiner diagnosed the veteran with 
congenital scoliosis of the cervical, thoracic and lumbar 
spine with DDD.  In regard to etiology, the examiner opined 
as follows:

Vet clearly ... had a cervical/thoracic/lumbar 
congenital scoliosis and L/S narrowing on 
military entrance exam.  The veteran may have had 
acute back pain in service however it was more 
likely than not it was a natural progression of 
his pre-existing back condition....The veteran 
apparently experienced transitory flares which 
resolved [without] evidence of chronicity which 
allowed him to remain on [active duty.]  The Vet 
sustained an occupational injury in [October 
1997] and was not reactivated after that 
injury....Based on the above evidence it is this 
examiners opinion that although the vet may have 
had flare-ups due to his congenital condition and 
L/S narrowing while in service, his current back 
pain is clearly and unmistakably secondary to an 
occupational injury and congenital spine 
condition.  It is also this examiners opinion 
that current spine condition was not permanently 
aggravated beyond normal conditions by military 
duty. 

The Board finds this opinion inadequate for the following 
reasons.  The examiner relied on incorrect and incomplete 
facts.  The veteran's entrance examination indicates he 
entered the military with scoliosis of the thoracic spine, 
not cervical and lumbar scoliosis.   The examiner, 
additionally, does not discuss the veteran's in-service April 
1996 injury found to be in the line-of-duty.  Rather, she 
states the veteran had "transitory flares."  The examiner 
does not resolve the multiple conflicting medical opinions in 
the record.  Finally, although nurse practitioners are 
qualified to make certain medical determinations, this 
particular case is of such medical complexity that an expert 
medical opinion by an orthopedist is required.

The Board remanded this claim to resolve the overall 
ambiguous medical evidence by an orthopedic specialist.  The 
RO afforded the veteran an examination by an independent 
medical examiner (IME) in September 2007.

The IME, an orthopedic specialist, diagnosed the veteran with 
cervical sprain/strain, thoracic strain and massive midline 
disc herniation L5-S1, with residual lower extremity 
neurologic deficit.  In regard to the veteran's lumbar spine 
diagnoses, the IME opined as follows:

There is nothing inherent in the physical demands 
of his military occupation that would predispose 
him to a specific injury, and it is more likely 
than not that neither the injury of April 1996 
nor the physical demands of his military 
occupation predisposed him to further injury, 
specifically to the lumbar spine.

[The veteran] sustained a specific injury in 
October of 1997 resulting in a herniated lumbar 
disc.  There is no basis to conclude that the 
injury of April of 1996 predisposed him to this 
injury, or initiated this injury.  There was a 
clear event with a known mechanism of injury and 
onset of symptoms that caused this injury.  It is 
more likely than not that his current symptoms of 
lower back pain, lower extremity pain and 
numbness are related to the injury of October 
1997, and not the injury of April 1996.

The IME, within his opinion also indicates his spine 
disabilities "...are not associated with an aggravation of his 
preexisting scoliosis...."  The Board finds the examiner's 
opinion compelling.  It is based on a complete review of the 
claims file, to include the Board's July 2007 remand, 
military records, and past medical opinions by the veteran's 
private doctors and chiropractors and the past VA 
examinations.  The IME's opinion, moreover, is fully 
supported by the objective medical evidence.  For example, 
despite Dr. Chapman's opinion, the medical records do not 
support the veteran's lumbar disc herniation was 
accumulative.  Rather, at the time of the veteran's October 
1997 injury, the veteran was found to have lumbar disc 
herniation as a result of the injury.  This is consistent 
with the IME's September 2007 opinion.  The medical records 
associated with the veteran's Worker's Compensation claim and 
SSA disability claim, moreover, clearly indicate the 
veteran's lumbar spine disc herniation is the principal 
reason behind the veteran's back pain.  This is also 
consistent with the IME's examination report, which indicates 
a far more debilitating lumbosacral spine diagnosis compared 
with thoracic and cervical spine disabilities.  The IME 
indicates the October 1997 injury was clearly more severe 
than the veteran's repetitive military occupational tasks and 
the 1996 injury.  The medical records, for reasons mentioned 
above, clearly support the IME's opinion.

For these reasons, the Board finds the IME's September 2007 
opinion the most probative medical opinion and, therefore, 
service connection is not warranted.  The Board has 
considered the veteran's statements and afforded him 
countless medical examinations, to include one conducted by 
an independent orthopedic specialist.  The Board finds the 
preponderance of the most probative and competent evidence of 
record does not show a link between the veteran's current 
lumbar spine disabilities and any incident of his active 
service, ACDUTRA or INACDUTRA, to include the possibility of 
aggravated congenital scoliosis, a link to his MOS, the 1996 
in-service thoracic spine injury and his military duties in 
general.  Rather, the most probative evidence in this case 
related the veteran's chronic lumbar spine disabilities to an 
injury unrelated to his military service.

Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a chronic lumbar spine 
disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


